Citation Nr: 0915748	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  00-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1971 
and from April 1983 to May 1983.

These matters come before the Board of Veterans' Appeals 
(Board) from September 1998 and December 1999 rating 
decisions of the Louisville, Kentucky, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Veteran is 
unrepresented in this matter.

In an April 2003 decision, the Board granted a 50 percent 
rating for PTSD and denied entitlement to a TDIU.  In a May 
2003 rating decision, the RO assigned the 50 percent rating 
for the Veteran's PTSD, effective February 9, 1998, the date 
of the Veteran's claim for increased compensation benefits.

The Veteran appealed the Board's April 2003 determinations to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2003 Order, the Court granted the 
parties' joint motion, partially vacated the Board's April 
2003 decision, and remanded the case to the Board for action 
consistent with the directives contained in the joint motion.

In June 2004, the Board remanded the case for further 
development.  In a January 2005 decision, the Board denied a 
rating in excess of 50 percent for PTSD and also denied TDIU.  
The Veteran appealed the January 2005 Board decision to the 
Court.  In a June 2008 Memorandum decision, the Court vacated 
the January 2005 Board decision and remanded the case to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's June 24, 2008 Memorandum decision essentially 
found that the Veteran had not been provided adequate notice 
for his PTSD increased rating claim in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  The 
Court also noted that the Veteran had not been sufficiently 
informed that he might obtain TDIU under 38 C.F.R. § 4.16(b) 
as well as 38 C.F.R. § 4.16(a).

A September 2002 Report of Contact noted that the Veteran had 
been in receipt of Social Security Administration (SSA) 
benefits since October 1996.  Although some records do appear 
to have been submitted by the Veteran and received by VA in 
April 2001, the Board finds that VA should attempt to obtain 
the Veteran's complete SSA records and associate them with 
the claims file.

The Veteran last underwent a VA PTSD examination in July 
2004.  As the last examination was nearly 5 years ago, the 
Board finds that in an effort to obtain current findings, the 
Veteran should be afforded a PTSD examination.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue a corrective VCAA notice letter 
with regard to the PTSD increased rating 
claim, in accordance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) and 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The Veteran 
should be specifically apprised of the 
rating criteria for PTSD and appropriate 
notice as to the assignment of effective 
dates in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
As directed by the Court, "[a]t minimum, 
the claimant should be notified that (1) 
that it is his responsibility to provide 
evidence that his disability has worsened 
and of what impact that has had on his 
occupation and life; (2) that the 
disability rating will be based on 
application of the relevant diagnostic 
code (DC) to his condition; and (3) 
examples of the types of medical and lay 
evidence that might be submitted."

As for the TDIU claim, the AOJ should 
also inform the Veteran of the 
applicability of the provisions of 
38 C.F.R. § 4.16(a) and (b).

2.  The AOJ should contact the Social 
Security Administration (SSA) and request 
a copy of the Veteran's records regarding 
any award of SSA disability benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable), 
and the medical records upon which the 
decision(s) were based.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected PTSD.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

The examiner should opine as to the 
impact of the PTSD on the veteran's 
ability to maintain substantially gainful 
employment.

4.  The AOJ should then readjudicate the 
issues of entitlement to an increased 
rating for PTSD and entitlement to TDIU.  
If the benefits sought are not granted to 
the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative, if any, should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





